Judgment in favor of plaintiff wife unanimously affirmed, with costs; the judgment in favor of plaintiff husband for loss of services unanimously reversed, on the facts, on the ground of excessiveness, and a new trial directed, unless plaintiff husband, within 10 days after the entry of the order hereon, stipulates to reduce the judgment in his favor individually to $5,000, in which event the judgment, as so modified, is affirmed, all with costs to respondents. Should plaintiff husband fail to stipulate for the reduction aforesaid, the new trial in his action is to be limited to an assessment of damage. The contention of defendants that the plaintiff husband’s judgment is invalid in that the $2,500 verdict awarded in the first trial has never been set aside is not considered in view of the record. The defendants withdrew their motion for a severance and proceeded to trial on the plaintiff husband’s cause of action and, accordingly, cannot now be heard to contest the same on the grounds asserted. Settle order on notice. Concur — Botein. P. J., M. M. Frank, Valente, McNally and Stevens, JJ.